DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Inventions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a composition comprising a population of polymer nanocapsules, said population of polymer nanocapsules each comprising: a protein cargo; and a degradable polymer shell encapsulating the protein cargo; wherein the polymer shell is formed from alkaline-degradable crosslinkers and one or more different monomers; and individual polymer nanocapsules within the population of polymer nanocapsules are formed to have different amounts of alkaline-degradable crosslinkers and/or different monomers, thereby providing a variable and sustained release of the protein cargo from the population of nanocapsules in the environment having a pH of 7.4 or above. 
Group II, claim(s) 11-16, drawn to a method for producing polymer nanocapsules comprising: (a) selecting a core cargo molecule for encapsulation; (b) selecting a plurality of shell monomers and/or cross-linkers having moieties that degrade at a pH of 7.4 or above; (c) physically absorbing a plurality of shell monomers and cross-linkers to said core cargo molecule, wherein, said adsorbing is modulated by electrostatic forces between the monomer and the core cargo molecule; and varying amounts of crosslinkers and/or monomers are used so as to form a population of nanocapsules having varying amounts of crosslinkers and/or different amounts of monomers disposed therein; (d) polymerizing a polymeric shell comprising the plurality of adsorbed shell monomers and cross linkers around said core cargo molecule to provide degradable nanocapsules; wherein said nanocapsules are formed to degrade in environments having a pH above 7.4, 7.5, 7.6, 7.7, 7.8, or 7.9..
Group III, claim(s) 17-20, drawn to a method for stimulating bone regeneration comprising: delivering a polymer nanocapsule to bone tissue, said polymer nanocapsule comprising: a growth factor that stimulates bone regeneration; and a degradable polymer shell encapsulating the growth factor; wherein the polymer shell comprises at least one of polymerized N-(3-aminopropyl) methacrylamide (APm) and acrylamide (AAm) monomers and/or glycerol dimethacrylate (GDMA) crosslinkers; the polymer shell does not alter the bioactivity of the growth factor; and the polymer shell degrades in environments having a pH above 7.4; and degrading the polymer shell such that the growth factor is released at the bone tissue so as to stimulate bone regeneration.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups II and III are directed to methods while Group I is a product. The polymer nanocapsule of each group is compared to determine a shared technical feature. 
Group I is directed to a composition comprising a population of polymer nanocapsules each comprising a protein cargo and a degradable polymer shell encapsulating the protein cargo, the polymer shell degradable above pH 7.4.
Group II is directed to a method for preparing polymer nanocapsules comprising a core cargo molecule and a polymer shell comprising monomers and/or crosslinkers having moieties which degrade at a pH of 7.4 or above.
Group III is directed to method for stimulating bone regeneration comprising delivering a polymer nanocapsule to bone tissue, said polymer nanocapsule comprising a growth factor that stimulates bone regeneration, and a polymer shell encapsulating the growth factor; wherein the polymer shell comprising at least one of polymerized APm and AAm monomers and/or glycerol dimethacrylate crosslinkers that degrades in environments having a pH above 7.4. 
Group I does not require particular monomers or crosslinkers. Group I recites a protein cargo.
Group II does not require particular monomers or crosslinkers. Group II does not require a protein or growth factor cargo.
Group III recites specific monomers and/or crosslinker and a growth factor cargo. 
The technical feature shared by Groups I, II and III is a nanocapsule comprising a cargo and a shell comprising monomers and/or crosslinkers which are degradable above pH 7.4
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a nanocapsule comprising a cargo and a shell comprising monomers and/or crosslinkers which are degradable above pH 7.4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lu, US 20150359752 A1.  
The ‘752 document teaches nanocapsules that can be tuned to release agents (cargo) such as polypeptides in select environments; the cargo may be a peptide; the nanocapsule includes a polymer disposed around one or more cargo molecules (shell); the polymer nanocapsule is composed of monomers and crosslinking agent configured to degrade in the selected environments (‘752, e.g., 0039). The ‘752 document does not expressly teach the shell degrades in environments having a pH above 7.4. However, it is noted that this is a property of the shell composition. The ‘752 document teaches embodiments of nanocapsules comprising a shell including N-(3-aminopropyl) methacrylamide. 
The present specification indicates the kinetics of degradation and, thus, biologic drug release are controlled not only by the selected degradable crosslinkers but also by further altering the polymer composition of the shell; degradation of the polymer shell depends on the ratio of N-(3-aminopropyl) methacrylamide to acrylamide or 2-(dimethylamino)ethyl methacrylate; e.g., slow release does not include DMA monomer while faster release would include DMA monomer. See specification, e.g., pg. 10, 8-26.
This passage from the present specification suggests shell compositions including N-(3-aminopropyl) methacrylamide, such as those found in the ‘752 document, are capable of degrading at a pH above 7.4 as claimed. No degree or rate of degradation is claimed. Any degradation above pH=7.4 will meet the limitation of the technical feature shared by Groups I-III.
Consequently, the ‘752 document appears to teach nanocapsules having all the features required by the shared technical feature.
Accordingly, the technical feature shared by Groups I, II and III is not a special technical feature and unity of invention between Groups I, II and III is broken.

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM CRAIGO/Examiner, Art Unit 1615